Citation Nr: 1503853	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-27 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected cold injuries of the bilateral feet.

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected cold injuries of the bilateral feet.

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected cold injuries of the bilateral feet. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issue of entitlement to service connection for a low back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Left knee degenerative joint disease is the result of the Veteran's service-connected cold injuries to the feet.

2.  Bilateral ankle degenerative joint disease is the result of the Veteran's service-connected cold injuries to the feet.





CONCLUSIONS OF LAW

1.  Left knee degenerative joint disease is proximately due to or the result of service-connected cold injuries to the feet.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

2.  Bilateral ankle degenerative joint disease is proximately due to or the result of service-connected cold injuries to the feet.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The medical evidence reflects that the Veteran has current diagnoses of left knee and bilateral ankle degenerative joint disease.  See VA examination report, February 2012.  He is also currently service connected for cold injuries to the right and left feet.

In a September 2012 treatment record, the Veteran's treating VA physician opined that the Veteran's ankle and knee pain were the direct results of poor posture and gait resulting from his foot pain.  Although the VA physician did not specifically indicate that he was referring to pain from the Veteran's service-connected foot disabilities, pain is one of the symptoms the Veteran has consistently complained of in relation to his service-connected cold injuries.  Therefore, the Board finds it is reasonable to conclude that at least some of the foot pain referenced by the VA physician is due to the Veteran's service-connected cold injuries to the feet.  

The Board notes that February 2012 and July 2013 VA examiners concluded that the Veteran's altered gait was likely the result of his obesity and nonservice-connected pes planus.  However, there is conflicting medical evidence of record as to whether the Veteran actually has pes planus.  Further, the examiners provided no rationale for their exclusion of the effects of the Veteran's cold injury symptoms as contributing, at least in part, to his altered gait.  Such diminishes the probative value of the opinion.

Thus, the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current left knee and bilateral ankle disabilities are related to his service-connected cold injuries of the bilateral feet.  Service connection is warranted on a secondary basis.  Any further discussion of negative evidence is irrelevant.  

The benefit-of-the-doubt will be conferred in the Veteran's favor and entitlement to service connection for left knee and bilateral ankle degenerative joint disease is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for left knee degenerative joint disease is granted.

Entitlement to service connection for bilateral ankle degenerative joint disease is granted.



REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

For the reasons described above, the Board has found that the February 2012 and July 2013 VA opinions are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, unlike the claims granted above, there is no positive nexus opinion upon which to base a grant of service connection for the low back.  As such, the low back claim must be remanded for an adequate VA opinion.  

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

2.  Then, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his low back disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that any currently present low back disability was caused or chronically worsened by a service-connected disability, to include cold injuries to the feet, a left knee disability, and a bilateral ankle disability.   In forming the opinion, the examiner should assume that at least some of the Veteran's foot pain is due to his service-connected cold injuries to the feet.  The examiner should comment on the Veteran's contention that the altered gait caused by his service-connected foot disabilities caused his back pain. 

Rationale for all requested opinions must be provided.  

3.  Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4.  Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


